UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 20, 2013 LIBERATED ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 333-171046 27-4715504 (State of other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 109 Burtons Road Marlton, New Jersey (Address of principal executive offices) (Zip Code) 1 (609) 707-1519 Registrant’s telephone number, including area code: (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 7 - REGULATION FD Item 7.01 Regulation FD Disclosure On March 20, 2013, the Company issued a press release entitled "Liberated Energy, Inc. Acquires Patent Rights from Perpetual Wind Power Corporation." The information in this Current Report, including Exhibit 99.1, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, unless it is specifically incorporated by reference therein. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits Exhibit Index Exhibit No.: Description: Press Release - "Liberated Energy, Inc. Acquires Patent Rights from Perpetual Wind Power Corporation." SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: March 20, 2013 LIBERATED ENERGY, INC. By: /s/ Frank Pringle Frank Pringle Chief Executive Officers 2
